Filed Pursuant to Rule 424(b)(3) Registration No.333-213801 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated October 11, 2016) 5,983,251 Shares VIEWRAY, INC. Common Stock This prospectus supplement No. 1 supplements the prospectus dated October 11, 2016 (the “Prospectus”), relating to the offering and resale by the selling stockholders identified in the Prospectus of up to 5,983,251 shares of our common stock, par value $0.01 per share. The shares were private issued to the selling stockholders on August 22, 2016 and September 9, 2016 in connection with a private placement transaction described in the Prospectus. This prospectus supplement incorporates into the Prospectus the information contained in our attached Quarterly Report on Form 10-Q, which was filed with the Securities and Exchange Commission on November 14, 2016. You should read this prospectus supplement in conjunction with the Prospectus, including any supplements and amendments thereto. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in the prospectus supplement supersedes the information contained in the Prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any supplements and amendments thereto. Our common stock is listed on The NASDAQ Global Market under the symbol “VRAY.” As of November 11, 2016 the last reported sale price for our common stock was $2.75 per share. Investment in our common stock involves risks. See “Risk Factors” beginning on page 9 of the Prospectus, as updated or superseded by the “Risk Factors” section beginning on page 35 of the attached Quarterly Report on Form 10-Q. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 14, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION
